Order entered June 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00335-CV

                       JANI-KING FRANCHISING, INC., Appellant

                                               V.

 DAVID D'HOSE, PHILIPPE FISCH, CONSTANTIN ROMAS, AND JEAN BERNARD
                           GENICOT, Appellees

                                               V.

                       FALCO FRANCHISING, S.A., Cross-Appellant

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-11840

                                           ORDER
       We GRANT appellees’ and cross-appellant’s June 3, 2015 first unopposed motion to

extend time to file brief and ORDER the brief be filed no later than June 16, 2015..


                                                      /s/   CRAIG STODDART
                                                            JUSTICE